Blandford, J.
Semble, that the survey made of-the county line be'tween the counties of Rabun and Habersham in 1878 was insufficient and did not conform to the act of 1828, which added a part of the county of Habersham to the county of'Rabun. Acts 1828, n. 58; code, §§574, 576.
2. The act of 1879 makes it imperative that, when the grand jury presents that the line between its county and an adjoining county is undefined or in dispute, the ordinary'shall transmit forthwith a certified copy of such presentment to the ordinary of said adjoining county; and it is the duty of the ordinaries of the respective counties to notify •and direct the county surveyors to survey, mark out and define such *17•disputed county lines. There is no discretion vested in the ordinary notified, as to his duty, and upon his refusal to perform it, a mandamus will be granted to coupel him to do so.
J. J. Kimsey, for plaintiff in error.
H. S. West; Louis Davis, for defendant.
(a.) It would be better for the legislature to amend this law so as to provide that the presentment of the grand jury should be certified to the Governor, and that he should appoint a competent surveyor to define the county line.
Judgment affirmed.